4/19/2021                                                                Pay



    Core Realty Holdings Man…                                      KELLY LUCKY         Log Out




                   Check Stub

                                PAY SUMMARY                     YEAR-TO-DATE INFO   TOTAL COMP REPORT



                   Pay Date

                      04/16/2021



                   EARNINGS

                   Regular Pay                               $1,046.70
                   Commission                                 $334.62
                   Regular Pay                                $308.16
                   Overtime Pay                               $161.66

                   TAXES

                   FICA - OASDI                               $107.97
                   AL INCOME TAX                               $65.68
                   FEDERAL INCOME TAX                          $39.35
                   FICA - MEDICARE                             $25.25

                   DEDUCTIONS

                   Medical 125                                $109.75

                   TOTAL                                     $1,503.14




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                              1/2
4/19/2021                                                                    Pay




                                   Earnings           Taxes     Deductions




                   History Year

                      2021



                       PAY DATE         TYPE          CHECK NUMBER    GROSS PAY    TAXES        DEDUCTIONS        NET PAY

                       4/16/2021        B             7931401         $1,851.14    $238.25      $109.75           $1,503.14
                       4/2/2021         B             7898203         $1,480.77    $156.00      $109.75           $1,215.02
                       3/19/2021        B             7865474         $2,373.36    $363.84      $109.75           $1,899.77
                       3/5/2021         B             7830461         $1,486.17    $157.21      $109.75           $1,219.21
                       2/19/2021        B             7798885         $2,430.07    $377.48      $109.75           $1,942.84
                       2/5/2021         B             7764829         $1,628.28    $188.68      $109.75           $1,329.85
                       1/22/2021        B             7731248         $1,739.55    $213.33      $109.75           $1,416.47
                       1/8/2021         B             7698361         $1,494.00    $158.94      $109.75           $1,225.31



                   Terms of Use      Privacy Policy      Contact Us                   © CoAdvantage Resources, Inc. and af liates
                                                                                            ("CoAdvantage") - All Rights Reserved




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                                                          2/2
4/19/2021                                                                Pay



    Core Realty Holdings Man…                                      KELLY LUCKY         Log Out




                   Check Stub

                                PAY SUMMARY                     YEAR-TO-DATE INFO   TOTAL COMP REPORT



                   Pay Date

                      04/02/2021



                   EARNINGS

                   Regular Pay                               $1,035.00
                   Vacation Pay                               $432.00
                   Overtime Pay                                $13.77

                   TAXES

                   FICA - OASDI                                $85.00
                   AL INCOME TAX                               $49.02
                   FICA - MEDICARE                             $19.88
                   FEDERAL INCOME TAX                            $2.10

                   DEDUCTIONS

                   Medical 125                                $109.75

                   TOTAL                                     $1,215.02




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                              1/2
4/19/2021                                                                    Pay




                                   Earnings           Taxes     Deductions




                   History Year

                      2021



                       PAY DATE         TYPE          CHECK NUMBER    GROSS PAY    TAXES        DEDUCTIONS        NET PAY

                       4/16/2021        B             7931401         $1,851.14    $238.25      $109.75           $1,503.14
                       4/2/2021         B             7898203         $1,480.77    $156.00      $109.75           $1,215.02
                       3/19/2021        B             7865474         $2,373.36    $363.84      $109.75           $1,899.77
                       3/5/2021         B             7830461         $1,486.17    $157.21      $109.75           $1,219.21
                       2/19/2021        B             7798885         $2,430.07    $377.48      $109.75           $1,942.84
                       2/5/2021         B             7764829         $1,628.28    $188.68      $109.75           $1,329.85
                       1/22/2021        B             7731248         $1,739.55    $213.33      $109.75           $1,416.47
                       1/8/2021         B             7698361         $1,494.00    $158.94      $109.75           $1,225.31



                   Terms of Use      Privacy Policy      Contact Us                   © CoAdvantage Resources, Inc. and af liates
                                                                                            ("CoAdvantage") - All Rights Reserved




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                                                          2/2
4/19/2021                                                                Pay



    Core Realty Holdings Man…                                      KELLY LUCKY         Log Out




                   Check Stub

                                PAY SUMMARY                     YEAR-TO-DATE INFO   TOTAL COMP REPORT



                   Pay Date

                      03/19/2021



                   EARNINGS

                   Regular Pay                               $1,384.56
                   Commission                                 $892.14
                   Overtime Pay                                $96.66

                   TAXES

                   FICA - OASDI                               $140.34
                   FEDERAL INCOME TAX                         $102.02
                   AL INCOME TAX                               $88.66
                   FICA - MEDICARE                             $32.82

                   DEDUCTIONS

                   Medical 125                                $109.75

                   TOTAL                                     $1,899.77




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                              1/2
4/19/2021                                                                    Pay




                                   Earnings           Taxes     Deductions




                   History Year

                      2021



                       PAY DATE         TYPE          CHECK NUMBER    GROSS PAY    TAXES        DEDUCTIONS        NET PAY

                       4/16/2021        B             7931401         $1,851.14    $238.25      $109.75           $1,503.14
                       4/2/2021         B             7898203         $1,480.77    $156.00      $109.75           $1,215.02
                       3/19/2021        B             7865474         $2,373.36    $363.84      $109.75           $1,899.77
                       3/5/2021         B             7830461         $1,486.17    $157.21      $109.75           $1,219.21
                       2/19/2021        B             7798885         $2,430.07    $377.48      $109.75           $1,942.84
                       2/5/2021         B             7764829         $1,628.28    $188.68      $109.75           $1,329.85
                       1/22/2021        B             7731248         $1,739.55    $213.33      $109.75           $1,416.47
                       1/8/2021         B             7698361         $1,494.00    $158.94      $109.75           $1,225.31



                   Terms of Use      Privacy Policy      Contact Us                   © CoAdvantage Resources, Inc. and af liates
                                                                                            ("CoAdvantage") - All Rights Reserved




https://coad360.coadvantage.com/Employee/Pay/Default.aspx#                                                                          2/2
